              Case 1:19-cv-14766-RMB-JS Document 33 Filed 09/09/19 Page 1 of 19 PageID: 440




                          September 9, 2019

                          VIA ECF

                          Hon. Steven C. Mannion, U.S.M.J.
                          United States District Court for the District of New Jersey
                          Martin Luther King Building & U.S. Courthouse
                          50 Walnut St., Room 4015
                          Newark, NJ 07102

                          Re: New Jersey Department of Environmental Protection, et al. v.
Lanny S. Kurzweil             E. I. du Pont de Nemours and Co., et al., Case Nos. 1:19-cv-14766,
                              1:19-cv-14765, 2:19-cv-14758, and 3:19-cv-14767
T. 973-639-2044
F. 973-297-3810
lkurzweil@mccarter.com    Dear Magistrate Judge Mannion:

                          We represent Defendants E. I. du Pont de Nemours and Company (“DuPont”), The
                          Chemours Company (“Chemours”), and The Chemours Company FC, LLC
McCarter & English, LLP   (“Chemours FC”) (collectively, “Defendants”). This letter is submitted jointly on
Four Gateway Center       behalf of all parties to seek clarification regarding two seemingly conflicting orders
100 Mulberry Street       entered in Docket No. 2:19-cv-14758 on August 27, 2019.
Newark, NJ 07102-4056
T. 973.622.4444
F. 973.624.7070           On that date, orders were issued via ECF by both Your Honor and Magistrate Judge
www.mccarter.com          Schneider, each governing case management of this matter. (See attached orders).
                          Judge Schneider’s order was entered in each of the four dockets referenced in
                          Judge Schneider’s order, ordering in all four cases that “all discovery and
                          proceedings in these matters” would be stayed pending further order of the court.
                          The order further provides a schedule whereby Plaintiffs will submit motions seeking
BOSTON                    remand in two of the four cases, but not the above matter in Your Honor’s Court.
                          Following disposition of remand motions in the other two matters, Plaintiffs will
HARTFORD                  proceed to submit motions to consolidate or coordinate on issues common to the
                          cases.
STAMFORD

                          The order entered later that same day by Your Honor calls for a Fed. R. Civ. P. 16
NEW YORK
                          scheduling conference to be held before Your Honor on October 2, 2019, and
                          requests agreement of all parties to a discovery plan. Scheduling of this
NEWARK
                          conference, however, appears to conflict with the stay of all proceedings in all
EAST BRUNSWICK
                          matters ordered by Judge Schneider. Thus, all parties are seeking clarity as to
                          whether a conference will be held on that date.
PHILADELPHIA
                          DEFENDANTS’ POSITION: It is Defendants’ understanding and position that a
WILMINGTON                scheduling conference would be premature at this juncture in light of the stay of
                          proceedings and procedural schedule governing Plaintiffs’ upcoming motions that
WASHINGTON, DC            will determine (1) which matters will remain before the U.S. District Courts of New
                          Jersey, and (2) whether such remaining matters will be consolidated for purposes of




                          ME1 31399941v.1
Case 1:19-cv-14766-RMB-JS Document 33 Filed 09/09/19 Page 2 of 19 PageID: 441




         September 9, 2019
         Page 2




         discovery. Indeed, these very uncertainties motivated Judge Schneider to issue the
         stay until after such preliminary issues are decided. If the parties were to establish
         a procedural schedule or commit to a discovery plan without first resolving these
         preliminary questions, there is substantial risk that one or more of the cases would
         be reassigned and/or the schedule and discovery plan would require modification
         depending on the outcomes of Plaintiffs’ remand and consolidation motions.
         Plaintiffs refer below to their August 26, 2019 letter requesting reconsideration of the
         stays in these matters, but we note that Magistrate Judge Quraishi summarily
         denied those requests the following day (a copy of that letter and embedded Order,
         Document 33 in 3:19-cv-14767-MAS-ZNQ, that includes Judge Quraishi’s denial, is
         attached hereto).

         PLAINTIFFS’ POSITION: For the reasons set forth in Plaintiffs’ August 26, 2019
         letter to Your Honor, and to Magistrate Judges Schneider and Quraishi, Plaintiffs
         maintain that there is no reason to stay the two cases for which there will be no
         motion to remand (the above captioned case before Your Honor and the Chambers
         Works litigation Docket No. 1:19-cv-14766-RMB-JS) (a copy of that letter, Document
         27 in 1:19-cv-14766-RMB-JS, is attached hereto).

         We thank you for your time and consideration of this matter, and look forward to
         receiving clarity regarding the October 2, 2019 Scheduling Conference.



         Respectfully submitted,

         /s/ Lanny S. Kurzweil

         Lanny S. Kurzweil

         cc:     Counsel of Record (via ECF)
                 Hon. Joel Schneider, U.S.M.J.




         ME1 31399941v.1
Case
Case 2:19-cv-14758-JMV-SCM
     1:19-cv-14766-RMB-JS Document
                           Document3320 Filed
                                         Filed09/09/19
                                               08/27/19 Page
                                                         Page3 1ofof192 PageID:
                                                                        PageID: 442
                                                                                248



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE
  NEW JERSEY DEPARTMENT OF
  ENVIRONMENTAL PROTECTION, et al.
                           Plaintiffs,
        v.
  E.I. DU PONT DE NEMOURS and                Civil No. 19-14758 (JMV/SCM)
  COMPANY, et al.
                           Defendants.


  NEW JERSEY DEPARTMENT OF
  ENVIRONMENTAL PROTECTION, et al.
                           Plaintiffs,
        v.
  E.I. DU PONT DE NEMOURS and                Civil No. 19-14765 (NLH/JS)
  COMPANY, et al.
                           Defendants.


  NEW JERSEY DEPARTMENT OF
  ENVIRONMENTAL PROTECTION, et al.
                           Plaintiffs,
        v.
  E.I. DU PONT DE NEMOURS and                Civil No. 19-14766 (RMB/JS)
  COMPANY, et al.
                           Defendants.

  NEW JERSEY DEPARTMENT OF
  ENVIRONMENTAL PROTECTION, et al.
                           Plaintiffs,
        v.
  E.I. DU PONT DE NEMOURS and                Civil No. 19-14767 (MAS/ZND)
  COMPANY, et al.
                           Defendants.
Case
Case 2:19-cv-14758-JMV-SCM
     1:19-cv-14766-RMB-JS Document
                           Document3320 Filed
                                         Filed09/09/19
                                               08/27/19 Page
                                                         Page4 2ofof192 PageID:
                                                                        PageID: 443
                                                                                249



                                      ORDER
      The Court having received the parties’ joint letter regarding

case management issues; and the letter having been received and

reviewed by all assigned District Judges and Magistrate Judges;

and the Court intending to efficiently and expeditiously handle

this litigation; and the Court finding good cause to enter this

Order; and accordingly,

        IT IS HEREBY ORDERED this 27th day of August, 2019, as

follows:

          1. Other than as set forth in this Order, all discovery

and proceedings in these matters is STAYED until further Order of

the Court.

          2. All Motions to Remand in these cases shall be filed by

September 20, 2019.

          3. Within ten (10) days after all Motions to Remand are

decided, plaintiffs shall file a Motion to Consolidate pursuant to

Fed.R.Civ.P. 42 and L.Civ.R. 42.1 returnable before the Honorable

John M. Vazquez.

                                      s/ Joel Schneider
                                      JOEL SCHNEIDER
                                      United States Magistrate Judge




                                        2
Case
Case 2:19-cv-14758-JMV-SCM
     1:19-cv-14766-RMB-JS Document
                           Document3321 Filed
                                         Filed09/09/19
                                               08/27/19 Page
                                                         Page5 1ofof199 PageID:
                                                                        PageID: 444
                                                                                250



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


     NEW JERSEY DEPARTMENT OF                          Civil Action No.
     ENVIRONMENTAL PROTECTION
                                                        2:19-cv-14758-JMV-SCM
                   Plaintiff,
     v.                                                ORDER SCHEDULING R16
                                                       CONFERENCE
     E.I. DU PONT DE NEMOURS AND
     COMPANY et al

                  Defendants.

          To: All Counsel

          IT IS on this Tuesday, August 27, 2019, ORDERED as follows:

          1) Pursuant to Fed. R. Civ. P. 16, that a scheduling conference be held before the

   Honorable Steve Mannion, U.S.M.J., on 10/02/2019 at 10:00 a.m. in Courtroom 2B at

   the United States Courthouse, Newark, New Jersey, and it is further ordered that (a) Prior

   to the above scheduling conference, all counsel, including any individual(s) who are

   appearing on his/her own behalf (or “Pro Se”), confer to agree on a joint discovery plan

   based upon the attached Rider. See Local Civil Rule 26.1(b); (b) not later than eight (8)

   days prior to the above conference, the joint discovery plan shall be filed on ECF. See

   Local Civil Rule 26.1(b); (c) at the conference all parties who are not appearing pro se

   must be represented by counsel who shall have full authority to bind their clients in all

   pretrial matters. See Local Civil Rule 16.1(a); (d) plaintiff(s) notify any party who

   hereafter enters an appearance of the above conference and forward to that party a copy

   hereof; (e) the parties are to advise the Honorable Steve Mannion immediately if this

   action has been settled or terminated so that the above conference may be cancelled.

   Finally, counsel and litigants are advised that, pursuant to Fed. R. Civ. P. 26, 30 and 33

   early disclosure requirements and limitations on depositions/interrogatories will be
Case
Case 2:19-cv-14758-JMV-SCM
     1:19-cv-14766-RMB-JS Document
                           Document3321 Filed
                                         Filed09/09/19
                                               08/27/19 Page
                                                         Page6 2ofof199 PageID:
                                                                        PageID: 445
                                                                                251



   enforced. Therefore, pursuant to the early disclosure requirements, counsel shall

   exchange the following information without formal discovery requests: (i) identities of

   individuals with knowledge of disputed facts; (ii) documents and things in the possession

   of counsel or the parties regarding the disputed issues; (iii) insurance agreements in force;

   and (iv) statement of the basis for any damages claimed; and it is further

          2) ORDERED that the meeting of parties required by Fed. R. Civ. P. 26(f) shall

   take place fourteen (14) days prior to the date of the initial conference; and it is further

   ORDERED that upon the entry of appearance of any new and/or additional counsel

   subsequent to the date of this Order, plaintiff’s counsel shall send a copy of this

   Scheduling Order to the newly appearing attorneys(s), but on any third party claim, the

   counsel for the third party plaintiff shall send a copy of this Order to the newly entering

   counsel for third party defendant(s); and it is further

          3) ORDERED that all parties shall confer to agree and file a JOINT

   DISCOVERY PLAN no less than eight (8) days prior to the above-stated conference

   date, as required by Local Civil Rule 26.1(b) of this Court. The conference date should

   appear on the caption of the Joint Discovery Plan, which shall include at a minimum, the

   following items: (1) a brief factual statement of the claims or defenses in the action, as

   well as a brief statement of the legal issues in the case; (2) a description of all discovery

   conducted by the parties to date; (3) a description of all discovery problems encountered

   to date, the efforts undertaken by the parties to remedy these problems, and the parties

   suggested resolution of the problems; (4) a description of the parties further discovery

   needs; (5) the parties estimate of the time needed to complete discovery; (6) a statement

   regarding whether expert testimony will be necessary, and the parties anticipated

   schedule for retention of experts and submission of their reports; (7) a statement

   regarding whether there should be any limitation placed upon use of any discovery device
Case
Case 2:19-cv-14758-JMV-SCM
     1:19-cv-14766-RMB-JS Document
                           Document3321 Filed
                                         Filed09/09/19
                                               08/27/19 Page
                                                         Page7 3ofof199 PageID:
                                                                        PageID: 446
                                                                                252



   and, if so, the reasons the limitation is sought; (8) a description of any special discovery

   needs of the parties (e.g., videotape, telephone depositions, or problems with out-of-state

   witnesses or documents, or discovery of) digital information. (See, L. Civ. R. 26(d)).

           Sanctions may be imposed pursuant to Fed. R. Civ. P. 16(f) if counsel or an

   individual unrepresented by counsel either fails to appear at the conference or appears

   unprepared. Each litigant attending the conference shall be fully familiar with the file,

   and have full authority to bind their clients in all pretrial matters.




                                                       8/27/2019 4:25:31 PM




                   ff
   Original: Clerk of the Court
   cc: All parties
       File
Case
Case 2:19-cv-14758-JMV-SCM
     1:19-cv-14766-RMB-JS Document
                           Document3321 Filed
                                         Filed09/09/19
                                               08/27/19 Page
                                                         Page8 4ofof199 PageID:
                                                                        PageID: 447
                                                                                253



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                 :       Civil Action No.

   Plaintiff(s),                                 :       Hon.

                   v.                            :       JOINT DISCOVERY PLAN

                                                 :

   Defendant(s).                                 :


   1.      Set forth a factual description of the case. Include the causes of action and
           affirmative defenses asserted.

   2.      Have settlement discussions taken place? Yes __________ No __________
           If so, when?   ______________________________

           (a)     What was plaintiff’s last demand?

                    (1)   Monetary demand: $ ___________


                    (2)   Non-monetary demand: __________

           (b)     What was defendant’s last offer?

                    (1)   Monetary offer: $ ___________
                    (2)   Non-monetary offer: __________


   3.      The parties [have ______ -have not ______] exchanged the information required
           by Fed. R. Civ. P. 26(a)(1). If not, state the reason therefor.

   4.      Describe any discovery conducted other than the above disclosures.

   5.      Generally, dispositive Motions cannot be filed until the completion of discovery.
           Describe any Motions any party may seek to make prior to the completion of
           discovery. Include any jurisdictional Motions and Motions to Amend.

   6.      The parties proposed the following:

           (a) Discovery is needed on the following subjects:

           (b) Should discovery be conducted in phases? If so, explain.
Case
Case 2:19-cv-14758-JMV-SCM
     1:19-cv-14766-RMB-JS Document
                           Document3321 Filed
                                         Filed09/09/19
                                               08/27/19 Page
                                                         Page9 5ofof199 PageID:
                                                                        PageID: 448
                                                                                254



          (c)   Number of Interrogatories by each party to each other party: ________

          (d)   Number of Depositions to be taken by each party: ___________

          (e)   Plaintiff’s expert report due on _______________.

          (f)   Defendant’s expert report due on ______________.

          (g)   Motions to Amend or to Add Parties to be filed by _______________.

          (h)   Dispositive motions to be served within ______days of completion of
                discovery.

          (i)   Factual discovery to be completed by                 .

          (j)   Expert discovery to be completed by ____________.

          (k)   Set forth any special discovery mechanism or procedure requested,
                including data preservation orders or protective orders:

          (l)   A pretrial conference may take place on                             .

          (m) Trial by jury or non-jury Trial?

          (n) Trial date: ______________________.


   7.     Do you anticipate any discovery problem(s)? Yes __________ No __________
          If so, explain.


   8.     Do you anticipate any special discovery needs (i.e., videotape/telephone
          depositions,    problems with out-of state witnesses or documents, etc.)? Yes
          ________ No _______
          If so, explain.


   9.     State whether this case is appropriate for voluntary arbitration (pursuant to L. Civ.
          R. 201.1 or otherwise), mediation (pursuant to L. Civ. R. 301.1 or otherwise),
          appointment of a special master or other special procedure. If not, explain why
          and state whether any such procedure may be appropriate at a later time (i.e., after
          exchange of pretrial disclosures, after completion of depositions, after disposition
          of dispositive motions, etc.).


   10.    Is this case appropriate for bifurcation? Yes __________ No __________
Case
Case 1:19-cv-14766-RMB-JS
     2:19-cv-14758-JMV-SCMDocument
                           Document3321Filed
                                          Filed
                                              09/09/19
                                                08/27/19Page
                                                          Page
                                                             106ofof19
                                                                     9 PageID:
                                                                       PageID: 255
                                                                               449



   11.    We [do _____ -do not          ] consent to the trial and/or dispositive motions
          being conducted by a Magistrate Judge.




                                               ___________________________________
                                               Attorney(s) for Plaintiff(s)


                                               ___________________________________
                                               Attorney(s) for Defendant(s)
Case
Case 1:19-cv-14766-RMB-JS
     2:19-cv-14758-JMV-SCMDocument
                           Document3321Filed
                                          Filed
                                              09/09/19
                                                08/27/19Page
                                                          Page
                                                             117ofof19
                                                                     9 PageID:
                                                                       PageID: 256
                                                                               450




                                Steve Mannion
                         UNITED STATES MAGISTRATE JUDGE
                         United States District Court of New Jersey

                             Rider to Rule 16 Scheduling Order

   I.     Discovery

          a. Discovery Plan: The discovery plan supplied by the parties in advance of the
             Rule 16 conference will be based upon a specific period to complete
             discovery. Cases will have a 4, 6, 10, or 12 month fact discovery track
             depending upon the type and complexity of the case:

                 i. Four Months – Cases that typically require very little discovery, such
                    as Fair Debt Collection Act cases, will only have a 4 month period for
                    fact discovery.

                 ii. Six Months – Most cases will have a 6 month period for fact
                     discovery, such as personal injury, employment, and civil rights cases.

                iii. Ten Months – Only complex commercials cases, patent cases, and
                     class actions will receive a 10 month period for fact discovery.

                iv. Twelve Months – Very complex cases with extensive E-discovery or
                    involving parties and witnesses outside the continental U.S. will
                    receive a 12 month period for fact discovery.

          a. Discovery: The parties are expected to promptly begin initial disclosures,
             which shall include the production of all documents relevant to any claim or
             defense, after the Rule 16 conference.

          b. Avoiding Discovery Disputes: Many discovery disputes can be avoided with a
             discovery confidentiality order or a Fed.R.Evid. 502(d) order.

                 a. Discovery Confidentiality Orders: The parties will have 30 days from
                    the Rule 16 conference to provide the Court with a joint proposed
                    confidentiality order. See Local Civil Rule 5.3 and in patent cases
                    Local Civil Rule 9.3. Any proposed confidentiality order agreed to by
                    the parties must strictly comply with Fed.R.Civ.P. 26(c) and Local
                    Civil Rule 5.3. See also Pansy v. Borough of Stroudsburg, 23 F.3d
                    772 (3d Cir. 1994); Glenmede Trust Company v. Thompson, 56 F.3d
                    476 (3d Cir. 1995). Any such form of order must be accompanied by
                    an affidavit or attorney certification filed electronically under the
                    designation “affidavit/certification in support of discovery
                    confidentiality order.” The affidavit or attorney certification shall
                    describe (a) the nature of the materials to be kept confidential, (b) the
                    legitimate private or public interests which warrant confidentiality and
                    (c) the clearly defined and serious injury that would result should the
Case
Case 1:19-cv-14766-RMB-JS
     2:19-cv-14758-JMV-SCMDocument
                           Document3321Filed
                                          Filed
                                              09/09/19
                                                08/27/19Page
                                                          Page
                                                             128ofof19
                                                                     9 PageID:
                                                                       PageID: 257
                                                                               451



                     order not be entered. Any such order must be clearly designated
                     “Discovery Confidentiality Order.” See L.Civ.R. 5.3 and the Court’s
                     Form Discovery Confidentiality Order at Appendix S.

                 b. Fed.R.Evid. 502(d) Order. If the parties expect to produce large
                    volumes of paper or electronic discovery that may include privileged
                    material, counsel may consider submitting a joint proposed
                    Fed.R.Evid. 502(d) order.

   1.     Discovery Disputes: No discovery motion or motion for sanctions for failure to
          provide discovery shall be made without prior leave of Court. Counsel “shall
          confer” in good faith and attempt to informally resolve any discovery disputes
          before seeking the Court’s intervention. L. Civ. R. 37.1(a). Poison pen letters are
          not permitted. See D.N.J. App. R. Should informal efforts fail within 14 days of
          the occurrence of the dispute, the dispute shall immediately be brought to the
          Magistrate Judge’s attention via a joint dispute letter, not to exceed 6 pages that
          sets forth: (a) the request; (b) the response; (c) efforts to resolve the dispute; (d)
          why the complaining party believes the information is relevant and why the
          responding party’s response continues to be deficient; and (e) why the responding
          party believe the response is sufficient. If the discovery dispute is complex and
          requires the filing of briefs and affidavits, counsel may separately file same on the
          date of their joint dispute letter. No further submissions regarding the dispute
          may be submitted without leave of Court. Thereafter, the Court will schedule a
          telephonic discovery conference pursuant to Fed. R. Civ. P. 26(f) if necessary to
          resolve the dispute. See L. Civ. R. 16.1(f).

          a. Trial counsel must meet and confer to resolve any disputes concerning
             privilege before raising such disputes to the Court. If the dispute cannot be
             resolved by a joint proposed Fed.R.Evid. 502(d) order, the Court may refer the
             parties to a special master.

          c. Discovery disputes concerning paper discovery (other than those arising
             during depositions) are waived if not brought to the Court’s attention within
             90 days of the Rule 16 conference. The Court will not entertain applications
             concerning discovery matters, informally or otherwise, after this date and any
             objection will be deemed to have been waived.

   II.    Settlement:

          a. Discovery Necessary for Settlement: All counsel should be able to discuss at
             the Rule 16 the discovery they will need to engage in meaningful settlement
             discussions.

          b. Good Faith Statement: To facilitate settlement discussions at the Rule 16
             conference, plaintiffs in personal injury cases; Fair Debt Collection Act, 15
             U.S.C. § 1692k(a) cases, Fair Credit Reporting Act, 15 U.S.C. § 1681 cases;
             and civil rights cases with statutory fee shifting may serve defendant(s) and
             the Magistrate Judge with a good faith statement prior to the Rule 16
             conference. If so, the good faith statement should include the dollar amount
Case
Case 1:19-cv-14766-RMB-JS
     2:19-cv-14758-JMV-SCMDocument
                           Document3321Filed
                                          Filed
                                              09/09/19
                                                08/27/19Page
                                                          Page
                                                             139ofof19
                                                                     9 PageID:
                                                                       PageID: 258
                                                                               452



             in controversy along with a basis for calculating damages and all supporting
             documentation including but not limited to medical records. In fee shifting
             cases, the statement should also include an itemization of reasonable
             attorneys’ fees incurred to date with each attorney’s name, hourly rate, and
             date and time entries for this matter.

          c. Compulsory Arbitration: Certain cases, like personal injury cases with
             presumed damages less than $150,000 are subject to compulsory arbitration.
             Counsel are directed to familiarize themselves with Local Civil Rule 201.1.




                                                  8/27/2019 4:25:31 PM
Case
Case 1:19-cv-14766-RMB-JS
     3:19-cv-14767-MAS-ZNQDocument
                           Document3333Filed
                                          Filed
                                              09/09/19
                                                08/27/19Page
                                                          Page
                                                             141ofof19
                                                                     3 PageID:
                                                                       PageID: 417
                                                                               453
Case
Case 1:19-cv-14766-RMB-JS
     3:19-cv-14767-MAS-ZNQDocument
                           Document3333Filed
                                          Filed
                                              09/09/19
                                                08/27/19Page
                                                          Page
                                                             152ofof19
                                                                     3 PageID:
                                                                       PageID: 418
                                                                               454
Case
Case 1:19-cv-14766-RMB-JS
     3:19-cv-14767-MAS-ZNQDocument
                           Document3333Filed
                                          Filed
                                              09/09/19
                                                08/27/19Page
                                                          Page
                                                             163ofof19
                                                                     3 PageID:
                                                                       PageID: 419
                                                                               455
Case
 Case1:19-cv-14766-RMB-JS
      1:19-cv-14766-RMB-JS Document
                            Document33
                                     27 Filed
                                         Filed09/09/19
                                               08/26/19 Page
                                                         Page17
                                                              1 of 3
                                                                   19PageID:
                                                                      PageID:417
                                                                              456


COHN LIFLAND PEARLMAN HERRMANN & KNOPF                                                          LLP
COUNSELLORS AT LAW

PARK 80 PLAZA WEST-ONE 250 PEHLE AVE. STE. 401 SADDLE BROOK N.J. 07663 201-845-9600 FAX 201-845-9423
                                                                          General E-mail: clphk@njlawfirm.com
Leonard Z. Kaufmann, Esq.                                                 Internet Address: www.njlawfirm.com
lzk@njlawfirm.com



                                                August 26, 2019


  VIA ELECTRONIC FILING                              VIA ELECTRONIC FILING
  Hon. Steven C. Manion, U.S.M.J.                    Hon. Joel Schneider, U.S.M.J.
  Martin Luther King Building & U.S.                 Mitchell H. Cohen U.S. Courthouse
  Courthouse                                         Room 2060
  50 Walnut Street                                   1 John F. Gerry Plaza
  Court Room: MLK 2B                                 4th & Cooper Sts.
  Newark, NJ 07102                                   Camden, NJ 08101


  VIA ELECTRONIC FILING
  Hon. Zahid N. Quraishi, U.S.M.J.
  Clarkson S. Fisher Federal Building & U.S.
  Courthouse
  Court Room 7W
  402 E. State Street
  Trenton, NJ 08608


                Re:     NJ Department of Environmental Protection, et al. v. E.I. du Pont de
                        Nemours & Company, et al.
                        Docket No.: SLM-L-000057-19
                        Civil Action No.: 1:19-cv-14766-RMB-JS

                        Docket No.: MID-L-002448-19
                        Civil Action No.: 3:19-cv-14767-MAS-ZNQ

                        Docket No.: PAS-L-000936-19
                        Civil Action No.: 2:19-cv-14758-JMV-SCM

                        Docket No.: GLO-L-000388-19
                        Civil Action No.: 1:19-cv-14765-NLH-JS

 To Magistrate Judges Mannion, Schneider and Quraishi:

 We represent plaintiffs in the above named cases. We write to respectfully request that the stay
 imposed on the filing of responses to plaintiffs’ complaint be lifted, since the stay delays, rather
 than advances, the progress of the litigations. We submit this letter pursuant to L.Civ.R. 16.1,
Case
 Case1:19-cv-14766-RMB-JS
      1:19-cv-14766-RMB-JS Document
                            Document33
                                     27 Filed
                                         Filed09/09/19
                                               08/26/19 Page
                                                         Page18
                                                              2 of 3
                                                                   19PageID:
                                                                      PageID:418
                                                                              457


COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
COUNSELLORS AT LAW


To Magistrate Judges Mannion, Schneider and Quraishi
August 26, 2019
Page 2


and before filing a formal motion for reconsideration. We have met and conferred with DuPont,
which does not join in this letter.

On Friday, August 23, 2019, as requested, the parties sent a joint letter to all District Judges and
Magistrate Judges to whom these cases are assigned, setting forth the parties’ respective
positions on case management. Although there was a difference of opinion as to whether
consolidation or coordination is the appropriate case management approach, the
DuPont/Chemours parties did not request a stay of their deadline to file their responses to the
complaints. Later that evening, in an email to counsel, Magistrate Judge Schneider inquired as to
whether a stay would be appropriate or beneficial. We promptly responded indicating that we
would need to discuss the proposed stay with our governmental clients and co-counsel, and
would get back to the court on Monday, the next business day. Notwithstanding, and prior to
plaintiffs getting back to the Court, orders were entered Monday morning staying the deadline
for DuPont’s/Chemours’ responses in three of the four cases.

Having had the opportunity to discuss the stay suggested by Magistrate Judge Schneider with our
client, plaintiffs respectfully submit that postponing the filing of DuPont’s and Chemours’
motions is not necessary, appropriate, or beneficial. DuPont and Chemours have not requested
any further extension; to the contrary, in our meet and confer last week, DuPont and Chemours
indicated they anticipated that they would, and were fully prepared to, file the motions on August
26. The filing date had been previously extended and there is no reason why it should be
extended any further.

There are reasons why DuPont and Chemours should file now. Specifically, it is almost certain
that the content of their motions will inform the issue of consolidation by articulating an initial
set of overlapping legal and factual issues. Once filed, the assigned District Court Judges and
Magistrate Judges will have the appropriate opportunity to address scheduling; ultimately, Judge
Vazquez will be in a position to rule on plaintiffs' motion to consolidate.

There is no reason why DuPont’s, Chemours’ and 3M’s responses need to be filed at the same
time. 3M asked for additional time to respond, and plaintiffs consented as a professional
courtesy. Significantly, however, 3M agrees not to duplicate any arguments made by DuPont and
Chemours. Thus, DuPont’s and Chemours’ immediate filing of their motions will allow plaintiffs
to get started on their oppositions, which will aid in the progression of all the matters as well as
providing additional information crucial to the consolidation issue. By getting started now,
plaintiffs will need less time to respond to the motions 3M files (if any).

We also note that two of the sites (Chambers Works and Parlin) continue to emit and discharge
PFAS, which are emerging contaminants of substantial concern to DEP; the ongoing releases of
these contaminants are impacting drinking water and other natural resources for miles around
Case
 Case1:19-cv-14766-RMB-JS
      1:19-cv-14766-RMB-JS Document
                            Document33
                                     27 Filed
                                         Filed09/09/19
                                               08/26/19 Page
                                                         Page19
                                                              3 of 3
                                                                   19PageID:
                                                                      PageID:419
                                                                              458


COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
COUNSELLORS AT LAW


To Magistrate Judges Mannion, Schneider and Quraishi
August 26, 2019
Page 3


these sites. DEP intends to push for investigation, remediation, and all other appropriate relief as
soon as possible.

For the reasons set forth above, we believe that DuPont and Chemours should file their motions
as soon as possible. Plaintiffs will then file their motion for consolidation. At that point, a
scheduling conference with the appropriate District Judges and Magistrate Judges would be in
order. Accordingly we respectfully request that the stay be lifted. As plaintiffs’ position was not
considered before the Court sua sponte stayed the filing deadline, we respectfully ask that the
Court reconsider its stay order or advise us if we need to file a formal motion.

We thank the Court for its consideration in this matter.


                                              Respectfully yours,

                                              /s/Leonard Z. Kaufmann

                                              Leonard Z. Kaufmann

CC:    Glenn Harris, Esq. (Via E-Mail harrisg@ballardspahr.com)
       Martha N. Donovan Esq. (Via E-Mail mndonovan@norris-law.com)
       Adam Hoeflich, Esq. (Via E-Mail adam.hoeflich@bartlitbeck.com)
       Kate Roin, Esq. (Via E-Mail kate.roin@bartlitbeck.com)
       Richard F. Bulger, Esq. (Via E-Mail RBulger@mayerbrown.com)
       Lanny S. Kurzweil, Esq. (Via E-Mail LKurzweil@McCarter.com)
       John McAleese, Esq. (Via E-Mail JMcAleese@McCarter.com)
       Donald J. Camerson, II, Esq. (Via E-Mail djcamerson@bressler.com)
       David Haworth Esq. (Via E-Mail HaworthD@ballardspahr.com)
       Margaret Fleming-Flood, Esq. (Via E-Mail mraymondflood@norris-law.com)
       Tulsi Gaonkar, Esq. (Via E-Mail tulsi.gaonkar@bartlitbeck.com)
       Jeff Chiesa, Esq. (Via E-Mail jchiesa@csglaw.com)
       Gwen Farley, D.A.G. (Via E-Mail Gwen.farley@law.njoag.gov)
       Scott Kauff, Esq. (Via E-Mail skauff@demalaw.com)
       William J. Jackson, Esq. (Via E-Mail bjackson@kelleydrye.com)
